Citation Nr: 0823542	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  06-33 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an effective date prior to October 7, 2004 for 
a grant of Dependency and Indemnity Compensation (DIC) based 
on service connection for the cause of the veteran's death.    


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran service in the Philippine Commonwealth Army from 
November 1941 to June 1942, and from March 1945 to May 1946; 
he was a prisoner of war of the Japanese Government from 
April 1942 to June 1942.  He died in May 1986.  The appellant 
is the veteran's widow.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 decision by the Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Manila, the Republic of the Philippines.


FINDINGS OF FACT

1.  The veteran was a prisoner of war of the Japanese 
Government from April 1942 to June 1942.  

2.  The veteran died in June 1986.  The certificate of death 
states that the causes of death were cerebrovascular 
accident, and vascular hypertension.

3.  In unappealed rating decisions, dated in May 1999, 
February 2000, and July 2001, the RO denied the appellant's 
claims for Dependency and Indemnity Compensation.  

4.  In September 2005, the RO awarded the appellant 
Dependency and Indemnity Compensation to the appellant, based 
on service connection for the cause of the veteran's death, 
and assigned an effective date of October 7, 2004.  

4.  The effective date of legislation establishing a 
presumption of service connection for hypertension in former 
prisoners of war is October 7, 2004.  





CONCLUSION OF LAW

The criteria for an effective date prior to October 7, 2004 
for the award of Dependency and Indemnity Compensation have 
not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.114, 3.400 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that she is entitled to an effective 
date prior to October 7, 2004 for a grant of Dependency and 
Indemnity Compensation.  In her substantive appeal, received 
in October 2006, she argued that she filed a claim for DIC 
benefits in July 1989, and that the correct effect date 
should therefore be July 1989.  In a letter, received in 
March 2006, she appears to argue that there was a change in 
the law in 1984, which warranted a grant of her claim as of 
1986.  

The service department has certified that the veteran was a 
prisoner of war of the Japanese Government from April 1942 to 
June 1942.  See USAAC Form 632, dated in June 1970.  

The veteran died in June 1986.  The certificate of death 
states that the causes of his death were cerebrovascular 
accident, and vascular hypertension.  

Service connection was not in effect for any disabilities 
prior to the veteran's death.  

In rating decisions, dated in May 1999, February 2000, and 
July 2001, the RO denied the appellant's claims for 
Dependency and Indemnity Compensation.  In each case, there 
was no appeal, and the RO's decisions became final.  See 
38 U.S.C.A. § 7105(c) (West 2002).  

In September 2005, the RO awarded the appellant Dependency 
and Indemnity Compensation to the appellant, based on service 
connection for the cause of the veteran's death, and assigned 
an effective date of October 7, 2004.  

DIC may be awarded to a veteran's surviving spouse for death 
resulting from a service-connected disability.  38 U.S.C.A. § 
1310 (West 2002).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2007).  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related to the immediate 
or underlying cause.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  Service connection 
may also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d) (2007).  

Generally, the effective date of an award of DIC for which 
application is received within one year from the date of 
death shall be the first day of the month in which the death 
occurred.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400 (2007).  

The effective date of award of DIC based on change of law or 
administrative issue, however, shall be in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue.  38 U.S.C.A. § 
5110(g) (West 2002); 38 C.F.R. §§ 3.114(a), 3.400(p) (2007).  

Effective October 7, 2004, the former regulatory provisions 
were amended to include service connection on a presumptive 
basis for former POWs who develop atherosclerotic heart 
disease or hypertensive vascular disease (including 
hypertensive heart disease) and their complications 
(including myocardial infarction, congestive heart failure, 
arrhythmia).  38 C.F.R. § 3.309(c) (effective October 7, 
2004); 69 Fed. Reg. 60,083-60,090 (Oct. 7, 2004).   

When a "provision of law or regulation creates a new basis 
of entitlement to benefits, an applicant's claim of 
entitlement under such law or regulation is a claim separate 
and distinct from a claim previously and finally denied prior 
to the liberalizing law or regulation."  Spencer v. Brown, 4 
Vet. App. 283, 289 (1993) (harmonizing the provisions of 
section 5110(g) and the prohibition in section 7104(b) 
against reopening a finally denied claim in the absence of 
new and material evidence).  In such a case, there is no 
attempt to reopen the finally denied claim; rather, a 
different claim is presented for adjudication.  Id.  

In this case, there is no evidence to show that the appellant 
filed a claim subsequent to the RO's July 2001 (final) denial 
of her claim.  In this regard, in November 2004, she 
apparently filed a Notice of Appeal with the Court of Appeals 
for Veterans Claims.  However, in April 2005, her appeal was 
dismissed.  Rather, the RO's September 2005 grant of service 
connection for the cause of the veteran's death (which was 
the basis for its award of Dependency and Indemnity 
Compensation) was based on the changed regulation at 
38 C.F.R. § 3.309 that created a new basis of entitlement to 
benefits.  Id.  Specifically, the award of benefits was made 
pursuant to liberalizing legislation recognizing a 
presumption of service connection for hypertension in former 
POW's who met certain criteria.  Id.  As such, the current 
effective date of October 7, 2004, correctly corresponds to 
the effective date of this liberalizing legislation, in 
accordance with 38 C.F.R. §§ 3.114, 3.400(p) (providing that 
where compensation is awarded under a liberalizing law or VA 
administrative issue, the effective date of the award shall 
not be earlier than the effective date of such legislation or 
regulation).  

The Board further notes that there is no basis upon which to 
award service connection on a direct basis for either 
cerebrovascular accident, or hypertension.  In this regard, 
no medical evidence has been submitted since the RO's July 
2001 decision.  The veteran's service medical records only 
indicate treatment for dysentery, and there is no evidence of 
treatment for either cerebrovascular accident, or 
hypertension, during service, or for many years thereafter, 
specifically, until 1974.  

It is important for the appellant to understand that without 
this change in the law, there is no basis for this claim to 
be granted.  Further, even with this change in the law, there 
is still little basis to grant the claim that the veteran's 
service had any connection with his death.  The RO, liberally 
apply the benefit of the doubt rule in this case, granted 
service connection based on the change in the law, 
notwithstanding the fact that the service and post-service 
medical record indicates no connection between service and 
the disabilities that caused the veteran's death. 

Finally, although the appellant's claims for DIC benefits 
were denied on three previous occasions, these rating 
decisions were all decided prior to the enactment of the 
liberalizing law in issue, and this does not provide a basis 
for an earlier effective date.  See Wright v. Gober, 10 Vet. 
App. 343, 346-47 (1997) (holding that an application that had 
been previously denied could not preserve an effective date 
for a later grant of benefits based on a new application).  
In summary, the appellant has been assigned the earliest 
possible effective date for service connection for the cause 
of the veteran's death and DIC benefits, based on the 
presumption of service connection for hypertension.  
Therefore, the appellant's claim for an earlier effective 
date lacks legal merit and must be denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  

As the preponderance of the evidence is against the claim for 
an earlier effective date for the award of service connection 
for the cause of the veteran's death and DIC benefits, the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & 
Supp.2007); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Duties to Notify and Assist

The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists 
that such assistance will aid in substantiating the claim.  

In March 2006, VA provided the appellant with VCAA notice as 
to her claim.  This notice was provided after the RO's rating 
decision that is on appeal.  However, the appellant's claim 
has not been prejudiced, as the VCAA is inapplicable.  VA's 
General Counsel issued an opinion which found that, under 38 
U.S.C. § 5103(a), VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  Further, 
under 38 U.S.C.A. § 5103A, VA is not required to assist a 
claimant in developing evidence to substantiate a claim where 
there is no reasonable possibility that such aid could 
substantiate the claim because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  See VAOPGCPREC 5-2004; 
see also Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (2001) (VCAA had no 
effect on an appeal where the law, and not the underlying 
facts or development of the facts, is dispositive of the 
matter).  

In this case, the appellant does not assert that she filed an 
application to reopen her claim at any time between the RO's 
unappealed, and final, July 2001 rating decision, and prior 
to the current effective date, and there is no dispute as to 
the underlying facts.  Rather, her claim is based on her 
argument that her claim for DIC benefits was denied on 
several occasions prior to the effective date, and/or that 
there was a change in the law in 1984, which warranted a 
grant of her claim as of 1986.  In such a case, there is no 
additional information or evidence that could be obtained to 
substantiate the claim, and the claim has been denied as a 
matter of law.  Therefore, the VCAA is inapplicable.  See 
Sanders v. Nicholson, 487 F.3d 881 (2007) (the purpose of § 
5103(a) notice is not frustrated and the claimant is not 
prejudiced when the benefit sought cannot be awarded as a 
matter of law); Valiao v. Principi, 17 Vet. App. 229 (2003) 
(determining that a notice error was nonprejudicial where 
appellant was not entitled to benefits as a matter of law).  

ORDER

An effective date earlier than October 7, 2004, for the award 
of service connection for the cause of the veteran's death 
and Dependency and Indemnity Compensation (DIC) benefits, is 
denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


